Case 1:20-cv-22693-MGC Document 37 Entered on FLSD Docket 04/16/2021 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                             1:20-cv-22693-COOKE/GOODMAN

  DOLORES REYES,

  Plaintiff,

  v.

  CITY WATCH PROTECTIVE
  SERVICES, INC. and PERCY PALMA,

  Defendants.
  __________________________________/
       ORDER ADOPTING REPORT AND RECOMMENDATION ON JOINT MOTION
       FOR ENTRY OF ORDER APPROVING SETTLEMENT AND DISMISSING CASE
          THIS MATTER is before the Court upon the Parties’ Joint Motion for Entry of Order
  Approving Settlement and Dismissing Case with Prejudice (the “Joint Motion”) (ECF No.
  30). On December 30, 2020, the Undersigned referred the Parties’ Joint Motion to U.S.
  Magistrate Judge Jonathan Goodman for a report and recommendation. ECF No. 31. Judge
  Goodman then held a fairness hearing on the Parties’ Joint Motion on January 12, 2021. See
  ECF Nos. 32 and 34. On that same day, Judge Goodman issued his Report and
  Recommendation on FLSA Settlement (the “Report”). ECF No. 35. In his Report, Judge
  Goodman recommends that the Undersigned “find that the parties’ settlement agreement is
  fair and reasonable, approve the settlement . . . dismiss this action with prejudice . . . reserve
  jurisdiction to enforce the terms of the parties’ settlement, close the case, and deny all pending
  motions as moot.” Id. at p. 3.
          Neither party objected to Judge Goodman’s Report and the time to do so has long
  since passed. Moreover, after reviewing Judge Goodman’s Report, I find the Report to be
  clear, cogent, and compelling. Accordingly, it is hereby ORDERED and ADJUDGED as
  follows:
               1. The Undersigned finds the Parties’ Settlement Agreement to be fair and
                  reasonable, and, therefore, APPROVES the Parties’ settlement.
               2. The Parties’ Joint Motion for Entry of Order Approving Settlement and
Case 1:20-cv-22693-MGC Document 37 Entered on FLSD Docket 04/16/2021 Page 2 of 2




                Dismissing Case with Prejudice (ECF No. 20) is GRANTED.
            3. This case is DISMISSED WITH PREJUDICE.
            4. The Court reserves jurisdiction to enforce the terms of the Parties’ settlement.
            5. The Clerk of Courts is directed to CLOSE this case. All pending motions, if
                any, are DENIED AS MOOT.
         DONE and ORDERED in Chambers at Miami, Florida this 16th day of April 2021.




  Copies furnished to:
  Jonathan Goodman, U.S. Magistrate Judge
  Counsel of record
